Fourth Court of Appeals
                                         San Antonio, Texas
                                              December 6, 2017

                                            No. 04-17-00516-CV

                                         IN RE Robert B. CAIRNS

                                      Original Mandamus Proceeding 1

                                                   ORDER
Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

       The Court has considered the relator’s Motion for Reconsideration En Banc, and the
motion is DENIED.



                                                             _________________________________
                                                             Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2017.



                                                             ___________________________________
                                                             KEITH E. HOTTLE,
                                                             Clerk of Court




1
 This proceeding arises out of Cause No. 2012-CI-11471, styled In the Interest of A.N.C. and H.C.C., pending in the
288th Judicial District Court, Bexar County, Texas, the Honorable Solomon Casseb III presiding.